Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3. 	Claims 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no disclosure of examining accessibility data generated for the content displayed on the display; and wherein identifying the first entity includes using a name classifier to determine a set of words that are classified as a name.  What methodology is used to examine the accessibility data? and what type of classification/classifier is appliedto determine the set of words that are classified as a name? As such, there is no indication in the specification that the inventor had possession of the features claimed in claims 33-34.  In fact, these features appear to be taken verbatim from the description made on 
Notice re prior art available under both pre-AIA  and AIA 
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
5. 	Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


7. 	Claims 17-18, 20, 22-23, 27-28, 30-32, and 35 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gupta, et al. (US 2010/0175000 A1).

With regard to claim 18, the method of claim 17, wherein issuing a search for the entity comprises: determining that the first entity is classified as a name, i.e., Ed Doe; searching a contact list of the user of the mobile device using the entity (See for example, item 460, in Fig. 4); and returning information from the contact list as search results for the search when the entity corresponds to a contact in the contact list (See the result shown at 462, in Fig. 4).
With regard to claim 20, the method of claim 17, wherein the action for the entity is a communication modality, i.e., phone call, conference call and/or text messaging (See for example, paragraph 0051).
With regard to claim 22, the method of claim 17, wherein generating the contact card for the entity comprises: identifying a service, i.e., communication application, for the entity (See for 
displaying an icon associated with the action, wherein the action opens the mobile application (See for example, Fig. 4).
With regard to claim 23, the method of claim 17, wherein the entity, i.e., Ed Doe, corresponds to a contact in a contact list and generating the contact card comprises: determining a communication modality, i.e., phone call, among others, for the entity according to an application on the mobile device; and generating the contact card using information from a contact list that corresponds to the communication modality (See for example, 0050-0053; and Fig. 4).
Claim 27 is rejected the same as claim 17 except claim 17 is an apparatus claim.  Thus, argument similar to that presented above for claim 17 is applicable to claim 27. Claim 27 distinguishes from claim 17 only in that it recites a software code of a client side application which can be loaded in a memory of a mobile device; identifying and searching a fist entity; wherein a first action associated with the first contact card for the first entity is generated according to the contact information and the presence information.  Fortunately, Gupta further discloses a software code of a client side application which can be loaded in a memory of a mobile device (See for example, paragraph 0060; and Fig. 6); identifying and searching a fist entity, i.e., Ed Doe (See for example, Fig. 4, and the associated text); and wherein a first action associated with the first contact card for the first entity is generated according to the contact information and the presence information, i.e., away and/or on vacation (See for example, paragraphs 0050-0053; and FIG. 4: the presence of Ed Doe is away/on vacation, this information 
With regard to claim 28, the system of claim 27, wherein the operations comprise: accessing an online calendar of the first entity; and determining the presence information according to the availability of the first entity (See for example, paragraphs 0053 and 0056; and item 466, in Fig. 4).
With regard to claim 30, the system of claim 27, wherein the operations comprise: identifying a second entity in the content; and generating a second contact card for the second entity (This feature is considered inherent, based on the presence information of the first entity, a second entity from the contact list would be selected, and second contact card may be displayed for the second entity: See for example, paragraph 0052).
With regard to claim 31, the system of claim 27, wherein the first action initiates a first mobile application, i.e., displaying a contact card for the first entity, and wherein a second action associated with the first contact card for the first entity initiates a second mobile application, i.e., initiating communication with the entity or alternate entity or displaying the presence information regarding the first entity (See for example, Fig. 4 and the associated text).
With regard to claim 32, the system of claim 31, wherein the memory stores instructions that, when executed by the processor, cause the mobile device to: receive a selection of the first action, i.e., selection of Ed Doe indicates that Ed Doe is away; and launch the first mobile application (via phone call) using the contact information (alternate Colleagues from the contact list) (See for example, Fig. 4 and the associated text).
.
Claim Rejections - 35 USC § 103
9. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10. 	Claims 21, 24-26, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being patentable over Gupta, et al. (US 2010/0175000 A1) in view of Chin, et al. (US 2012/0274445 A1).
11. 	With regard to claim 21, Gupta, et al. (hereinafter “Gupta”) discloses all of the claimed subject matter as already addressed above in paragraph 8, and incorporated herein by reference.  Gupta does not expressly call for wherein the search results comprise a graphical aid that indicates a relative proximity to the entity.  However, Chin, et al. (See for example, paragraph 0034; paragraph 0036, lines 8-15; and paragraph 0037, lines 7-10; and paragraph 0039, lines 7-14) teach this feature.  Therefore, it would have been obvious to one having ordinary skill in the art to incorporate the teaching as taught by Chin, et al. into the system of Gupta, in order to provide an indication that how close or far the contact is, and as a result, an inform decision may be made as to how to communicate with the person/contact (See for example, paragraph 0039).  Therefore, it would have been obvious to combine Gupta with Chin, et al. to obtain the invention as specified in claim 21.
Claim 24 is rejected the same as claim 17 except claim 24 is an apparatus claim.  Thus, arguments similar to that presented above for claim 17 is applicable to claim 24. Claim 24 a graphical aid associated with the display to the user is indicative of a distance between the user and the first entity (emphasis added by the examiner).  Gupta further discloses a software code of a client side application which can be loaded in a memory of a mobile device (See for example, paragraph 0060; and Fig. 6); identifying and searching a fist entity, i.e., Ed Doe (See for example, Fig. 4, and the associated text); and extracting contact information for the first entity from a location-based Internet service; wherein an action associated with the first contact card for the first entity is generated from the contact information extracted from the location-based Internet service (See for example, paragraphs 0041-0043, and 0051; and 0056).  Gupta does not expressly call for the above-emphasized limitation.  However, Chin, et al. (See for example, paragraphs: 0034; 0036, lines 8-15; 0037, lines 7-10; and 0039, lines 7-14: “position indicator”) teach this feature.  Therefore, it would have been obvious to one having ordinary skill in the art to incorporate the teaching as taught by Chin, et al. into the system of Gupta, in order to provide an indication that how close or far the contact is, and as a result, an inform decision may be made as to how to communicate with the person/contact (See for example, paragraph 0039).  Therefore, it would have been obvious to combine Gupta with Chin, et al. to obtain the invention as specified in claim 24. 
		With regard to claim 25, the system of claim 24, wherein the operations comprise: identifying a second entity in the content; and generating a second contact card for the second 
With regard to claim 26, the system of claim 25, wherein the operations comprise: displaying that the user is geographically closer to one of the first entity and the second entity (See for example, paragraph 0036-0037; and items 216 and 218, in Fig. 2).
With regard to claim 29, wherein the operations comprise: displaying the first contact card is in a position corresponding to a location of the first entity in the content (See for example, item 462, in Fig. 4 of Gupta; and item 202, in Fig. 2 of Chin, et al)..
12. 	Claims 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being patentable over Gupta, et al. (US 2010/0175000 A1) in view of Marcin, et al. (US 2016/0055246 A1).
13. 	With regard to claim 33, Gupta discloses all of the claimed subject matter as already addressed above in paragraph 8, and incorporated herein by reference.  Gupta does not expressly call for wherein performing recognition on the content displayed on the display includes: examining accessibility data generated for the content displayed on the display.  However, Marcin, et al. (See for example, paragraph 0079) teach this feature.  Therefore, it would have been obvious to one having ordinary skill in the art to employ the teaching as taught by Marcin, et al. into the system of Gupta, if for no other reason than to examine accessibility data generated for the content displayed on the display (See for example, paragraph 0079). Therefore, it would have been obvious to combine Gupta with Chin, et al. to obtain the invention as specified in claim 33.
	With regard to claim 34, Gupta does not expressly call for wherein identifying the first entity includes using a name classifier to determine a set of words that are classified as a name.  
14. 	Claims 19 and are rejected under pre-AIA  35 U.S.C. 103(a) as being patentable over Gupta, et al. (US 2010/0175000 A1) in view of Rybak (US 8,675,845 B2).
15. 	With regard to claim 19, Gupta discloses all of the claimed subject matter as already set forth above in paragraph 8, and incorporated herein by reference.  Gupta does not expressly call for wherein issuing the search for the entity comprises: searching an Internet data source when the entity fails to correspond to a contact in the contact list.  However, Rybak (See for example, col. 13, lines 10-30; and item 224, in Figs. 3-4) teaches this feature.  Therefore, it would have been obvious to one having ordinary skill in the art to incorporate the teaching as taught by Rybak into the system of Gupta so that in the event the entity/name searched does not match, i.e., fail, the entity within the contact list of the mobile/cellular an alternate search may be performed by accessing a contact list stored remotely (See for example, Fig. 4 and the associated text).  Therefore, it would have been obvious to combine Gupta with Rybak to obtain the invention as specified in claim 19.
With regard to claim 36, the system of claim 27, wherein the contact list for the user comprises information from a remote Internet page (See for example, col. 11, line 63 – col. 12, line 11 of Rybak).
Conclusion
16. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Number 2009/0013048 (See for example, Fig. 6 and the associated text).
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/            Primary Examiner, Art Unit 2665